         Case 1:18-cv-10524-LGS Document 4 Filed 11/28/18 Page 1 of 12
                                                          USDC SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
                                                          DOC #:
Jason M. Drangel (JD 7204)
                                                          DATE FILED: 11/28/2018
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Spencer Wolgang (SW 2389)
swolgang@ipcounselors.com
Mary Kate Brennan (MB 5595)
mbrennan@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiffs
Spin Master Ltd. and Spin Master, Inc

                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK


SPIN MASTER LTD. and SPIN MASTER, INC.,
                                                    18-cv-10524 (LGS)
Plaintiffs

v.                                                    XXXXXXXXXXXX
                                                      [PROPOSED]
                                                     PRELIMINARY
13385184960@163.COM, 18888236883@163.COM,         INJUNCTION ORDER
ALTAY,      ANGELCITYER,      BAMBOO001,
CAOPING, CONGCONG2, DANDANXIAOWU,
DAYINGJIA1256, DIAMOND BOUTIQUE, DIY
GEM SHOP, DREAMSHIPS, DUMBLEDOR SHOP,
EFASHIONER, EVERY DAY THERE WILL BE A
NEW SUN, FASHIONABLE AND SPORT STORE,
FASHIONDOFU, FELLA, FHIJHCF, FULLUSSET,
GIFTSHOP2017,     GIVE    YOUR    DREAM,
GLOBAL_DAWN, GLOBAL-SPIRIT, GODCUP,
GREEN     FASHION,     GUANGDONGHUATAI,
GUIGIUDEDIAN,              HAPPYSTORE99,
HUASHAOSHOT,        HUAXIAWAIMAOSHANG,
ISHOP, ISYISY, IVANICABABYSHOP, JAHURTO,
JASONSTORE1,      JL&PREFECT,    JUZIEJIA,
KAIXUANXIAORENJIA,        KEEP     GOING,
KRISTINECOTTRELL,
LANXIHUANGLONGDONG, LIANJIAXIAODIAN,


                                     1
          Case 1:18-cv-10524-LGS Document 4 Filed 11/28/18 Page 2 of 12



 LOSTIU8, MAGIC CURRY, MAISYSTORE001,
 MAOMAO1608@163.COM,             MIKEQYQ,
 MOMTUTUS, MR. P, MR.ZXX, MRY_STORE,
 NEWMERCHANTFASHION, NVC, PANDORA
 LOVE,      QIQIYANYAN,         QOMXZHK,
 RENDERINGYOU,
 SHENZHENYIWEIKEJIYOUXIANGONGSI,
 SHENZHEN YINFA TECHNOLOGY LTD, SHOW
 YOU NOW, SHU PANPAN WU SHOUSHOU,
 SIERMAOYIYOUXIANGONGSI,       SMALL    Y
 CLOTHES    STORE,   SMALLSMALLWORLD,
 THREEQIAOWAY,              TIANCONG135,
 TOMIK18816764436, UTOPIA1973, UTOPIA2017,
 VALUABLE, YEHUDIEYE, WANGJUHUA11365,
 WENDY E-COMMERCE, WULI0014, WXXWW,
 XINYUDIYIYI, XYRSTOREKL, YIWU BLUE SKY,
 XIONGDISTORE, XUANXUAN636187, XZH,
 YANGMINGXIONGDI,             YANGLIU248,
 YEKAIQIANG, YEQIRONG, YIHUIANDYIHUI,
 YOUR FASHION JEWELRY, YOUYOUSHANXI,
 YOYOBESS, YQUAN, YUXITAO, YY6752SDD,
 ZHANGDONGYUE,       ZHANGXIAXIAZHANG,
 ZHENPINHUI and ZHENZHEN-FASHION,

 Defendants



       WHERAS, Plaintiffs Spin Master Ltd. and Spin Master, Inc. (“Spin Master” or

“Plaintiffs”), having moved ex parte on November 13, 2018 against Defendants

13385184960@163.com, 18888236883@163.com, Altay, angelcityer, bamboo001, caoping,

congcong2, dandanxiaowu, dayingjia1256, Diamond boutique, DIY Gem shop, Dreamships,

Dumbledor shop, Efashioner, Every day there will be a new sun, fashionable and sport store,

fashiondofu, Fella, fhijhcf, Fullusset, giftshop2017, give your dream, global_dawn, global-spirit,

Godcup,    Green   Fashion,   guangdonghuatai,      guigiudedian,   happystore99,   Huashaoshot,

Huaxiawaimaoshang, ISHOP, ISYISY, ivanicababyshop, Jahurto, Jasonstore1, JL&prefect,

juziEjia, kaixuanxiaorenjia, Keep going, kristinecottrell, Lanxihuanglongdong, lianjiaxiaodian,



                                                2
           Case 1:18-cv-10524-LGS Document 4 Filed 11/28/18 Page 3 of 12



Lostiu8, magic Curry, maisystore001, maomao1608@163.com, Mikeqyq, MOMTUTUS, Mr. P,

Mr.Zxx, MRY_Store, NewMerchantFashion, NVC, Pandora love, qiqiyanyan, Qomxzhk,

Renderingyou, Shenzhenyiweikejiyouxiangongsi, Shenzhen Yinfa Technology LTD, Show You

Now, Shu panpan wu shoushou, siermaoyiyouxiangongsi, Small Y Clothes Store,

smallsmallworld, Threeqiaoway, tiancong135, Tomik18816764436, Utopia1973, Utopia2017,

Valuable, yehudieye, wangjuhua11365, wendy E-commerce, wuli0014, wxxww, Xinyudiyiyi,

xyrstorekl, yiwu blue sky, xiongdistore, xuanxuan636187, XZH, Yangmingxiongdi, yangliu248,

yekaiqiang,     yeqirong,      YiHuiandYiHui,         YOUR       FASHION         JEWELRY,          youyoushanxi,

YOYOBESS, Yquan, Yuxitao, YY6752SDD, Zhangdongyue, zhangxiaxiazhang, Zhenpinhui and

zhenzhen-fashion (hereinafter collectively referred to as “Defendants” or individually as

“Defendant”) for the following: 1) a temporary restraining order; 2) an order restraining assets and

Merchant Storefronts; 3) an order to show cause why a preliminary injunction should not issue; 4)

an order authorizing bifurcated and alternative service and 5) an order authorizing expedited

discovery (“Application”);1

        WHEREAS, the Court entered an Order granting Plaintiffs’ Application on November 13,

2018 (the “TRO”) and scheduled an Order to Show Cause hearing for November 27, 2018 at 11:15

a.m. (“OSC Hearing”);

        WHEREAS, on November 20, 2018, pursuant to the alternative methods of service

authorized by the TRO, Plaintiffs served the Summons, Complaint, TRO and all papers filed in

support of the Application on each and every Defendant;

        WHEREAS, on November 27, 2018 at 11:15 a.m., Plaintiffs appeared at the OSC Hearing,

however, no Defendants appeared.


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Complaint or Application.

                                                         3
     Case 1:18-cv-10524-LGS Document 4 Filed 11/28/18 Page 4 of 12



                                             ORDER

1. The injunctive relief previously granted in the TRO shall remain in place through the

   pendency of this litigation, and issuing this Preliminary Injunction Order (hereinafter, “PI

   Order”) is warranted under Federal Rule of Civil Procedure 65 and Section 34 of the

   Lanham Act.

   a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

       the following acts or omissions pending the final hearing and determination of this

       action or until further order of the Court:

           i. manufacturing, importing, exporting, advertising, marketing, promoting,

              distributing, displaying, offering for sale, selling and/or otherwise dealing in

              Counterfeit Products or any other products bearing the Twisty Petz Mark and/or

              marks that are confusingly similar to, identical to and constitute a counterfeiting

              and/or infringement of the Twisty Petz Mark and/or incorporating the Twisty

              Petz Work and/or artwork that is substantially similar to, identical to and

              constitute an infringement of the Twisty Petz Work;

          ii. directly or indirectly infringing in any manner any of Plaintiffs’ trademarks,

              copyrights or other rights (whether now in existence or hereafter created)

              including, without limitation, the Twisty Petz Mark and Twisty Petz Work;

          iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiffs’

              trademarks, copyrights or other rights (whether now in existence or hereafter

              created) including, without limitation, the Twisty Petz Mark and Twisty Petz

              Work, to identify any goods or services not authorized by Plaintiffs;

          iv. using any of Plaintiffs’ trademarks, copyrights or other rights (whether now in



                                              4
Case 1:18-cv-10524-LGS Document 4 Filed 11/28/18 Page 5 of 12



        existence or hereafter created) including, without limitation, the Twisty Petz

        Mark and Twisty Petz Work or any other marks or artwork that are confusingly

        or substantially similar to the Twisty Petz Mark and Twisty Petz Work on or in

        connection with Defendants’ manufacturing, importing, exporting, advertising,

        marketing, promoting, distributing, displaying, offering for sale, selling and/or

        otherwise dealing in Counterfeit Products;

    v. using any false designation of origin or false description, or engaging in any

        action which is likely to cause confusion, cause mistake and/or to deceive

        members of the trade and/or the public as to the affiliation, connection or

        association of any product manufactured, imported, exported, advertised,

        marketed, promoted, distributed, displayed, offered for sale or sold by

        Defendants with Plaintiffs, and/or as to the origin, sponsorship or approval of

        any product manufactured, imported, exported, advertised, marketed,

        promoted, distributed, displayed, offered for sale or sold by Defendants and

        Defendants’ commercial activities and Plaintiffs;

   vi. effecting assignments or transfers, forming new entities or associations, or

        creating and/or utilizing any other platform, User Account, Merchant Storefront

        or any other means of importation, exportation, advertising, marketing,

        promotion, distribution, display, offering for sale and/or sale of Counterfeit

        Products for the purposes of circumventing or otherwise avoiding the

        prohibitions set forth in this PI Order;

   vii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

        disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any



                                       5
  Case 1:18-cv-10524-LGS Document 4 Filed 11/28/18 Page 6 of 12



          computer files, data, business records, documents or any other records or

          evidence relating to the Defendants’ User Accounts, Merchant Storefronts,

          Defendants’ Assets and the manufacture, importation, exportation, advertising,

          marketing, promotion, distribution, display, offering for sale and/or sale of

          Counterfeit Products; and

     viii. knowingly instructing, aiding, or abetting any other person or business entity in

          engaging in any of the activities referred to in subparagraphs 1(a)(i) through

          1(a)(vii) above.

b) Accordingly, ContextLogic, Inc. (“ContextLogic”), PayPal Inc. (“PayPal”), Payoneer

   Inc. (“Payoneer”), and PingPong Global Solutions, Inc. (“PingPong”) (ContextLogic,

   PayPal, Payoneer and PingPong are collectively referred to as the “Financial

   Institutions”) are hereby restrained and enjoined from engaging in any of the following

   acts or omissions pending the final hearing and determination of this action or until

   further order of the Court:

       i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

          paying any money, securities or other property or assets of Defendants (whether

          said assets are located in the U.S. or abroad) (hereinafter collectively referred

          to as “Defendants’ Assets”) from or to financial accounts associated with or

          utilized by any Defendant or any Defendant’s User Accounts or Merchant

          Storefront(s) (whether said account is located in the U.S. or abroad)

          (“Defendants’ Financial Accounts”) until further ordered by this Court;

      ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

          disposing of and/or dealing with any computer files, data, business records,



                                         6
  Case 1:18-cv-10524-LGS Document 4 Filed 11/28/18 Page 7 of 12



           documents or any other records or evidence relating to the Defendants’ User

           Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

           importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products; and

      iii. knowingly instructing, aiding, or abetting any other person or business entity in

           engaging in any of the activities referred to in subparagraphs 1(a)(i) through

           1(a)(viii) and 1(b)(1) through 1(b)(ii) above.

c) Accordingly, ContextLogic is hereby restrained and enjoined from engaging in any of

   the following acts or omissions pending the final hearing and determination of this

   action or until further order of the Court:

       i. providing services to Defendants, Defendants’ User Accounts and Defendants’

           Merchant Storefronts, including, without limitation, continued operation of

           Defendants’ User Accounts and Merchant Storefronts insofar as they are

           connected to the Counterfeit Products;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records,

           documents or any other records or evidence relating to the Defendants’ User

           Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

           importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products; and

      iii. knowingly instructing, aiding, or abetting any other person or business entity in

           engaging in any of the activities referred to in subparagraphs 1(a)(i) through

           1(a)(viii), 1(b)(i) through 1(b)(iii) and 1(c)(i) through 1(c)(ii) above.



                                          7
     Case 1:18-cv-10524-LGS Document 4 Filed 11/28/18 Page 8 of 12



2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this PI Order, all Financial Institutions who

       are served with this Order shall locate and attach Defendants’ Financial Accounts, shall

       provide written confirmation of such attachment to Plaintiff’s counsel and provide

       Plaintiff’s counsel with a summary report containing account details for any and all

       such accounts, which shall include, at a minimum, identifying information for

       Defendants and Defendants’ User Accounts, contact information for Defendants

       (including mailing addresses and e-mail addresses), account numbers and account

       balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

       and Eastern Districts of New York and Defendants who are served with this PI Order

       shall provide written responses under oath to such interrogatories within fourteen (14)

       days of service to Plaintiffs or Plaintiffs’ counsel.

   b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

       34 of the Federal Rules of Civil Procedure and Defendants who are served with this PI

       Order, their respective officers, employees, agents, servants and attorneys and all

       persons in active concert or participation with any of them who receive actual notice of

       this PI Order shall produce all documents responsive to such requests within fourteen

       (14) days of service to Plaintiffs or Plaintiffs’ counsel.



                                              8
  Case 1:18-cv-10524-LGS Document 4 Filed 11/28/18 Page 9 of 12



c) Within fourteen (14) days after receiving notice of this PI Order, all Financial

       Institutions who receive service of this PI Order shall provide Plaintiffs or Plaintiffs’

       counsel with all documents and records in their possession, custody or control (whether

       located in the U.S. or abroad), relating to any and all of Defendants’ Financial

       Accounts, User Accounts and Merchant Storefronts, including, but not limited to,

       documents and records relating to:

  i.      account numbers;

 ii.      current account balances;

iii.      any and all identifying information for Defendants and Defendants' User Accounts,

          including names, addresses and contact information;

 iv.      any and all account opening documents and records, including, but not limited to,

          account applications, signature cards, identification documents, and if a business

          entity, any and all business documents provided for the opening of each and every

          of Defendants’ Financial Accounts;

 v.       any and all deposits and withdrawal during the previous year from each and every

          of Defendants’ Financial Accounts and any and all supporting documentation,

          including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

          account statements;

 vi.      any and all wire transfers into each and every of Defendants’ Financial Accounts

          during the previous year, including, but not limited to, documents sufficient to show

          the identity of the destination of the transferred funds, the identity of the

          beneficiary’s bank and the beneficiary’s account number;

vii.      any and all User Accounts and account details, including, without limitation,



                                             9
     Case 1:18-cv-10524-LGS Document 4 Filed 11/28/18 Page 10 of 12



            identifying information and account numbers for any and all User Accounts that

            Defendants have ever had and/or currently maintain with the respective Restrained

            Person(s);

   viii.    the identities, location and contact information, including any and all e-mail

            addresses, of Defendants, their respective officers, employees, agents, servants and

            all persons in active concert or participation with any of them;

    ix.     the nature of Defendants’ businesses and operations, methods of payment, methods

            for accepting payment and any and all financial information, including, but not

            limited to, information associated with Defendants’ User Accounts, a full

            accounting of Defendants’ sales history and listing history under such accounts,

            and Defendants’ Financial Accounts with any and all Restrained Persons associated

            with Defendants’ User Accounts; and

     x.     Defendants’ manufacturing, importing, exporting, advertising, marketing,

            promoting, distributing, displaying, offering for sale and/or selling of Infringing

            Products, or any other products bearing one or more of the Twisty Petz Mark and/or

            marks that are confusingly similar to, identical to and constitute a counterfeiting

            and/or infringement of the Twisty Petz Mark and/or incorporating one or more of

            the Twisty Petz Work and/or artwork that is substantially similar to, identical to

            and constitute an infringement of the Twisty Petz Work.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

   on, and shall be deemed effective as to Defendants if it is completed by one of the following

   means:

   a) delivery of: (i) a PDF copy of this PI Order or (ii) a link to a secure website (including



                                             10
     Case 1:18-cv-10524-LGS Document 4 Filed 11/28/18 Page 11 of 12



       Dropbox.com, NutStore.com, a large mail link created through RPost.com or via

       website publication through a specific page dedicated to this Lawsuit accessible

       through ipcounselorslawsuit.com) where each Defendant will be able to download a

       PDF copy of this PI Order, to Defendants’ e-mail addresses, as identified in Schedule

       A or having otherwise been determined.

5. As sufficient cause has been shown, service of this PI Order shall be made on and deemed

   effective as the Financial Institutions if it is completed by the following means:

       a) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website where

          PayPal will be able to download a PDF copy of this Order via electronic mail to EE

          Omaha Legal Specialist at EEOMALegalSpecialist@paypal.com;

       b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          ContextLogic, via ContextLogic’s DMCA Agent, will be able to download a PDF

          copy of this Order via electronic mail at elisa@wish.com and brand-

          protection@wish.com and to ContextLogic’s counsel, Dwight Lueck, at

          Dwight.Lueck@btlaw.com;

       c) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website where

          Payoneer will be able to download a PDF copy of this Order via electronic mail to

          Payoneer’s            Customer            Service           Management            at

          customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer,

          at Edward.Tulin@skadden.com; and

       d) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website where

          PingPong will be able to download a PDF copy of this Order via electronic mail to

          PingPong’s       Legal      Department        at     xieqt@pingpongx.com        and



                                            11
     Case 1:18-cv-10524-LGS Document 4 Filed 11/28/18 Page 12 of 12



            legal@pingpongx.com       and    Mathew     Ball,       counsel   for   PingPong,   at

            Matthew.Ball@klgates.com.

6. Defendants are hereby given notice that they may be deemed to have actual notice of the

   terms of this PI Order and any act by them or anyone of them in violation of this PI Order

   may be considered and prosecuted as in contempt of this Court.

7. The $10,000.00 bond posted by Plaintiffs shall remain with the Court until a final

   disposition of this case or until this PI Order is terminated.

8. This PI Order shall remain in effect during the pendency of this action, or until further

   order of the Court.

9. Any Defendants that are subject to this PI Order may appear and move to dissolve or

   modify the PI Order on two (2) days’ notice to Plaintiffs or on shorter notice as set by the

   Court.



So Ordered.

Dated: November 28, 2018
       New York, New York




                                             12
